Exhibit 10.6

STORAGE SERVICES AGREEMENT - ANACORTES

This Storage Services Agreement – Anacortes (the “Agreement”) is executed as of
July 1, 2014, and dated effective as of the Commencement Date (as defined
below), by and between Tesoro Refining & Marketing Company LLC, a Delaware
limited liability company (“Customer”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (“TLO”), and for purposes of Section 24(a)
only, Tesoro Logistics GP, LLC, a Delaware limited liability company (the
“General Partner”), and Tesoro Logistics LP, a Delaware limited partnership (the
“Partnership”).

RECITALS

WHEREAS, on the date hereof, Tesoro Corporation, a Delaware corporation
(“Tesoro”), Customer and Tesoro Alaska Company LLC, a Delaware limited liability
company will contribute certain assets to the General Partner, the General
Partner will contribute those assets to the Partnership and the Partnership will
contribute those assets to TLO pursuant to the Contribution, Conveyance and
Assumption Agreement dated as of June 23, 2014 (the “Contribution Agreement”),
by and among Tesoro, Customer, Tesoro Alaska Company LLC, the Partnership, the
General Partner and TLO;

WHEREAS, pursuant to the Contribution Agreement, TLO owns the storage facility
for crude oil, refinery feedstocks and refined products located in Anacortes,
Washington (referred to herein as the “Storage Facility”), which includes
without limitation the Tanks and Pipelines defined below;

WHEREAS, TLO desires to provide storage and handling services with respect to
crude oil, refinery feedstocks and refined products owned by Customer and stored
in one or more of TLO’s Tanks (as defined below);

WHEREAS, TLO’s Tanks at the Storage Facility have an aggregate Shell Capacity
(as defined below) of approximately 1,500,000 Barrels (as defined below);

WHEREAS, by virtue of its indirect ownership interests in the Partnership,
Customer has an economic interest in the financial and commercial success of the
Partnership and its operating subsidiary, TLO; and

WHEREAS, Customer and TLO desire to enter into this Agreement to memorialize the
terms of their commercial relationship related to the subject matter hereof.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:

1. DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in the Preamble.

“API” means American Petroleum Institute.



--------------------------------------------------------------------------------

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity Resolution” has the meaning set forth in Section 6(b).

“Commencement Date” has the meaning set forth in Section 3.

“Commitment” has the meaning set forth in Section 2(a).

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Contribution Agreement” has the meaning set forth in the Recitals.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Customer” has the meaning set forth in the Preamble.

“Customer Group” has the meaning set forth in Section 19(a).

“Customer Termination Notice” has the meaning set forth in Section 22(b).

“Extension Period” has the meaning set forth in Section 3.

“First Offer Period” has the meaning set forth in Section 21(b).

“Force Majeure” means events or circumstances, whether foreseeable or not, which
are not reasonably within the control of TLO and which, by the exercise of due
diligence, TLO is unable to prevent or overcome, that prevent performance of
TLO’s obligations or limits Customer’s ability to make effective use of the
Operating Capacity of the Storage Facility, including: acts of God, strikes,
lockouts or

 

2



--------------------------------------------------------------------------------

other industrial disturbances, wars, riots, fires, floods, storms, orders of
Governmental Authorities, explosions, terrorist acts, breakage, accident to
machinery, equipment, storage tanks or lines of pipe, and inability to obtain or
unavoidable delays in obtaining material or equipment and similar events,
excluding circumstances due to market conditions.

“Force Majeure Notice” has the meaning set forth in Section 22(a).

“Force Majeure Period” has the meaning set forth in Section 22(a).

“General Partner” has the meaning set forth in the Preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Month” means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.

“Operating Capacity” means the effective storage capacity of a Tank, taking into
account accepted engineering principles, industry standards, American Petroleum
Institute guidelines and Applicable Laws, only as to Products that such Tank is
capable of storing, within the requirements of applicable permit requirements
and under actual conditions as they may exist at any time. The Operating
Capacity of each Tank shall be listed on the applicable Terminal Service Order
as of the date of such Terminal Service Order.

“Operating Procedures” has the meaning set forth in Section 14(a).

“Partnership” has the meaning set forth in the Preamble.

“Partnership Change of Control” means Tesoro ceases to Control the General
Partner.

“Partnership Group” has the meaning set forth in Section 19(b).

“Party” or “Parties” means that each of Customer and TLO is a “Party” and
collectively are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Pipeline” or “Pipelines” means those pipelines within each Storage Facility
that connect the Tanks to one another and to the receiving and delivery flanges
of such Storage Facility.

“Product” or “Products” means crude oil, refinery feedstocks and refined
products stored in the Tanks in the ordinary course of business.

“psig” means pound per square inch gauge.

“Receiving Party Personnel” has the meaning set forth in Section 28(d).

 

3



--------------------------------------------------------------------------------

“Refinery” means Customer’s refinery located in Anacortes, Washington.

“Replacement Customer” has the meaning set forth in Section 24(c).

“Restoration” has the meaning set forth in Section 6(a).

“Right of First Refusal” has the meaning set forth in Section 21(b).

“Shell Capacity” means the gross storage capacity of a Tank for each respective
Product, based upon its dimensions, as set forth for each Tank on Schedule A
attached hereto and in applicable Terminal Service Orders.

“Storage Facility” has the meaning set forth in the Recitals.

“Storage Services Fee” has the meaning set forth in Section 4(a).

“Surcharge” has the meaning set forth in Section 7(b)(i).

“Tank 135 Restoration” has the meaning set forth in Section 7(a).

“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a Tank during all periods when the Tank is available for service to
keep the Tank in regulatory compliance or (b) is necessary for physical
operation of the Tank.

“Tanks” mean the tanks owned by TLO and listed on Schedule A attached hereto,
each of which is used for the storage of Products and located at each Storage
Facility.

“Term” and “Initial Term” each have the meaning set forth in Section 3.

“Terminal Service Order” has the meaning set forth in Section 5(a).

“Termination Notice” has the meaning set forth in Section 22(a).

“Tesoro” has the meaning set forth in the Recitals.

“Third Amended and Restated Omnibus Agreement” means that certain Third Amended
and Restated Omnibus Agreement, entered into concurrently herewith, among
Tesoro, Customer, Tesoro Companies, Inc., Tesoro Alaska Company LLC, the General
Partner and the Partnership, as such agreement may be amended, supplemented or
restated from time to time.

“TLO” has the meaning set forth in the Preamble.

2. STORAGE COMMITMENT

(a) Commitment. During the Term of this Agreement and subject to the terms and
conditions of this Agreement and the effective Operating Capacity of each Tank
and the Storage Facility as a whole, TLO shall, as applicable, store all
Products tendered by Customer at the Storage Facility (the “Commitment”).

 

4



--------------------------------------------------------------------------------

(b) Dedicated Storage. The Tanks identified on Schedule A attached hereto shall
be dedicated and used exclusively for the storage of Customer’s Products.
Customer shall be responsible for maintaining all Tank Heels required for
operation of the Tanks. Tank Heels cannot be withdrawn from any Tank without
prior approval of TLO. Customer shall pay the fees specified in the applicable
Terminal Service Order for the dedication of the Tanks.

3. TERM

The initial term of this Agreement shall commence on the date hereof (the
“Commencement Date”) and shall continue through July 1, 2024 (the “Initial
Term”); provided, however, that Customer may, at its option, extend the Initial
Term for up to two (2) renewal terms of five (5) years each (each, an “Extension
Period”) by providing written notice of its intent to TLO no less than three
hundred sixty-five (365) calendar days prior to the end of the Initial Term or
the then-current Extension Period. The Initial Term, and any Extension Period
shall be referred to herein as the “Term.”

4. STORAGE SERVICES FEE

(a) Storage Services Fee. Customer shall pay a Monthly fee (the “Storage
Services Fee”) to reserve, on a firm basis, all of the existing aggregate Shell
Capacity of all of the Tanks in the Storage Facility. Such fee shall include all
storage, pumping, and transshipment between and among the Tanks. Such fee shall
be payable by Customer on a Monthly basis throughout the Term of the Agreement,
regardless of the actual volumes of Products stored by TLO on behalf of
Customer; provided, however, that the Parties shall from time to time negotiate
an appropriate adjustment to such fee if the following conditions are met:
(i) Customer requires the full Operating Capacity of the Tanks, (ii) the full
Operating Capacity of the Tanks is not available to Customer for any reason
(other than any reason resulting from or relating to actions or inactions by
Customer), and (iii) TLO is unable to otherwise accommodate the actual volumes
of Products required to be stored by Customer pursuant to the terms of this
Agreement. Unless otherwise agreed, such adjustment shall be made in proportion
to the reduction in Operating Capacity for any time period compared with the
Operating Capacity then in effect for the affected Tank or Tanks pursuant to the
mutually agreed Terminal Service Orders. (For example, if the Storage Services
Fee applicable to the Shell Capacity of the affected Tank is $0.80 per Barrel
per month x 345,000 Barrels = $276,000, and if the Operating Capacity in the
then-applicable Terminal Service Order is 301,000 Barrels, and if the Operating
Capacity falls 10% to 270,900, then Customer’s Storage Services Fee for the
affected Tank during the period in which the full Operating Capacity of such
Tank is not available to Customer for any reason (other than any reason
resulting from or relating to actions or inactions by Customer) would be reduced
by 10% to $248,400.) Prior to the calculation of a reduced Storage Services Fee
in the manner set forth above, there shall have been at least a consecutive
twenty-four (24) hour interruption in service. The Parties recognize that the
existing Operating Capacity of certain Tanks may be less than the Shell Capacity
of such Tanks, but the Parties acknowledge and agree that the Storage Services
Fee shall be set in terms of a dollar-per-Barrel per Month rate based on Shell
Capacity in the applicable Terminal Service Order.

(b) Rate and Fee. The Storage Services Fee shall be calculated using the per
Barrel rate set forth on the Terminal Service Orders executed effective as of
the Commencement Date for the then-existing aggregate Shell Capacity of all of
the Tanks in the Storage Facility. The Storage Services Fee owed during the
Month in which the Commencement Date occurs, if less than a full calendar month,
shall be prorated in accordance with the ratio of (i) the number of days in such
Month during which this Agreement is effective to (ii) the total number of days
in such Month.

 

5



--------------------------------------------------------------------------------

5. TERMINAL SERVICE ORDERS

(a) Description. TLO and Customer shall enter into the Terminal Service Orders
referred to in Section 5(b) and may enter into additional terminal service
orders substantially in the form attached hereto as Schedule A (each, a
“Terminal Service Order”). Upon a request by Customer pursuant to this Agreement
or as deemed necessary or appropriate by TLO in connection with the services to
be delivered pursuant hereto, TLO shall generate a Terminal Service Order to set
forth the specific terms and conditions for providing the applicable services
described therein and the applicable fees to be charged for such services. No
Terminal Service Order shall be effective until fully executed by both TLO and
Customer.

(b) Included Items. Items available for inclusion on a Terminal Service Order
include, but are not limited to, the following:

(i) the Operating Capacity and Shell Capacity of each Tank;

(ii) the Storage Services Fee pursuant to Section 4;

(iii) any reimbursement pursuant to Section 7(a);

(iv) any Surcharge pursuant to Section 7(b);

(v) any modification, cleaning, or conversion of a Tank as requested by Customer
pursuant to Section 8(a);

(vi) any agreements with respect to the Storage Service Fee during periods of
repair or maintenance pursuant to Section 8(b);

(vii) any reimbursement related to newly imposed taxes and regulations pursuant
to Section 9;

(viii) steam services pursuant to Section 15(a);

(ix) oily water removal pursuant to Section 15(b); and

(x) any other services that may be agreed upon by the Parties.

(c) Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on July 1 of each year of the
Term, commencing on July 1, 2015, by a percentage equal to the greater of zero
or the positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, as reported by the Bureau of Labor Statistics, and rounded to the
nearest one-tenth (1/10) of one percent (1%).

(d) Conflicts. In case of any conflict between the terms of this Agreement and
the terms of any Terminal Service Order, the terms of the applicable Terminal
Service Order shall govern.

6. CAPABILITIES OF FACILITIES

(a) Maintenance and Repair. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall maintain each Tank and the Pipelines in a condition and
with a capacity sufficient to store and handle a volume of Customer’s Products
at least equal to the current Operating Capacity for the Storage Facility as a
whole. TLO’s obligations may be temporarily suspended during the occurrence of,
and for the entire duration of, a Force Majeure or other interruption of
service, to the extent such Force Majeure or other interruption of service
impairs TLO’s ability to perform such obligations. If for any reason, including,
without limitation, a

 

6



--------------------------------------------------------------------------------

Force Majeure event, the condition of any Tanks and/or associated Pipelines are
below the level necessary for TLO to store and handle a volume of Customer’s
Products at least equal to the current Operating Capacity, then within a
reasonable period of time thereafter, TLO shall make repairs to restore the
capacity of such Tank and/or associated Pipeline(s) to ensure service at the
current Operating Capacity (“Restoration”). Except as provided below in
Section 6(b), all of such Restoration shall be at TLO’s cost and expense unless
the damage creating the need for such repairs was caused by the negligence or
willful misconduct of Customer, its employees, agents or customers.

(b) Capacity Resolution. In the event of the failure of TLO to maintain any
Pipeline or Tank in a condition and with a capacity sufficient to store and
handle a volume of Customer’s Products equal to its current Operating Capacity,
then either Party shall have the right to call a meeting between executives of
both Parties by providing at least two (2) Business Days’ advance written
notice. Any such meeting shall be held at a mutually agreeable location and will
be attended by executives of both Parties each having sufficient authority to
commit his or her respective Party to a Capacity Resolution (as defined below).
At the meeting, the Parties will negotiate in good faith with the objective of
reaching a joint resolution for the Restoration of capacity of the Tank and/or
its associated Pipeline(s) which will, among other things, specify steps to be
taken by TLO to fully accomplish Restoration and the deadlines by which the
Restoration must be completed (the “Capacity Resolution”). Without limiting the
generality of the foregoing, the Capacity Resolution shall set forth an agreed
upon time schedule for the Restoration activities. Such time schedule shall be
reasonable under the circumstances, consistent with customary terminal industry
standards and shall take into consideration TLO’s economic considerations
relating to costs of the repairs and Customer’s requirements concerning its
refining and marketing operations. TLO shall use commercially reasonable efforts
to continue to provide storage of Customer’s Products at the Storage Facility,
to the extent the Storage Facility has the capability of doing so, during the
period before Restoration is completed. In the event that Customer’s economic
considerations justify incurring additional costs to restore the Tank and/or
associated Pipeline(s) in a more expedited manner than the time schedule
determined in accordance with the preceding sentences, Customer may require TLO
to expedite the Restoration to the extent reasonably possible, subject to
Customer’s payment upon the occurrence of mutually agreed upon milestones in the
Restoration process. In the event that the Operating Capacity of a Tank is
reduced, and the Parties agree that the Restoration of such Tank to its full
Operating Capacity is not justified under the standards set forth in the
preceding sentences, then the Parties shall negotiate an appropriate adjustment
to the Storage Services Fee to account for the reduced Operating Capacity
available for Customer’s use. In the event the Parties agree to an expedited
Restoration plan in which Customer agrees to pay the Restoration costs based on
milestone payments or if the Parties agree to a reduced Storage Services Fee,
then neither Party shall have the right to terminate this Agreement or any
applicable Terminal Service Order pursuant to Section 23 below, so long as any
such Restoration is completed with due diligence.

(c) Customer’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the Refinery, TLO either
(i) refuses or fails to meet with Customer within the period set forth in
Section 6(b), (ii) fails to agree to perform a Capacity Resolution in accordance
with the standards set forth in Section 6(b), or (iii) fails to perform its
obligations in compliance with the terms of a Capacity Resolution, Customer may,
as its sole remedy for any breach by TLO of any of its obligations under
Section 6(b), require TLO to complete a Restoration of the affected Pipeline or
Tank, and the Storage Services Fee shall be reduced, as described in
Section 6(b) above, to account for the reduced Operating Capacity available for
Customer’s use until such Restoration is completed. Any such Restoration
required under this Section 6(c) shall be completed by TLO at Customer’s cost.
TLO shall use commercially reasonable efforts to continue to provide storage and
throughput of Customer’s Products at the affected Tank or Pipeline while such
Restoration is being completed. Any work performed by TLO pursuant to this
Section 6(c) shall be performed and completed in a good and workmanlike manner
consistent with applicable pipeline industry standards and in

 

7



--------------------------------------------------------------------------------

accordance with Applicable Law. Additionally, during such period after the
occurrence of (x) a Partnership Change of Control or (y) a sale of the Refinery,
Customer may exercise any remedies available to it under this Agreement or any
Terminal Service Order (other than termination), including the right to
immediately seek temporary and permanent injunctive relief for specific
performance by TLO of the applicable provisions of this Agreement or any
Terminal Service Order, including, without limitation, the obligation to make
Restorations as described herein.

7. REIMBURSEMENT; SURCHARGES

(a) Reimbursement. Customer shall reimburse TLO for all of the following:
(i) the actual cost of any expenditures that TLO agrees to make upon Customer’s
request, (ii) any cleaning, degassing or other preparation of the Tanks at the
expiration of this Agreement, and (iii) any costs incurred by TLO to restore
Tank 135 to API 653 specifications (the “Tank 135 Restoration”).

(b) Surcharges.

(i) If, during the Term, any existing laws or regulations are changed or any new
laws or regulations are enacted that require TLO to make substantial and
unanticipated expenditures (whether capitalized or otherwise) with respect to a
Storage Facility or with respect to the services provided hereunder, TLO may,
subject to the terms of this Section 7(b), impose a surcharge to increase the
applicable service fee (a “Surcharge”) to cover Customer’s pro rata share of the
cost of complying with these laws or regulations, based upon the percentage of
Customer’s use of the services or facilities impacted by such new laws or
regulations.

(ii) TLO shall notify Customer of any proposed Surcharge to be imposed pursuant
to Section 7(b)(i) sufficient to cover the cost of any required capital projects
and any ongoing increased operating costs. TLO and Customer then shall negotiate
in good faith for up to thirty (30) days to mutually determine the effect of the
change in law or regulation or new law or regulation, the cost thereof, and how
such cost shall be amortized at an interest rate of no more than nine percent
(9%) as a Surcharge, with the understanding that TLO and Customer shall use
their reasonable commercial efforts to mitigate the impact of, and comply with,
these laws and regulations. Without limiting the foregoing, if expenditures
requiring a Surcharge may be avoided or reduced through changes in operations,
then the Parties shall negotiate in good faith to set forth the appropriate
changes to Operating Capacities or other performance standards set forth in a
Terminal Service Order to evidence the reduction of the amount of a Surcharge
while leaving the Parties in the same relative economic position they held
before the laws or regulations were changed or enacted.

(iii) In the event any Surcharge results in less than a fifteen percent
(15%) increase in the applicable service fee, Customer will be assessed such
Surcharge on all future invoices during the period in which such Surcharge is in
effect for the applicable amortization period, and TLO shall not terminate the
affected service from this Agreement.

(iv) In the event any Surcharge results in a fifteen percent (15%) or more
increase in the applicable service fee, TLO shall notify Customer of the amount
of the Monthly Surcharge required to reimburse TLO for its costs, plus carrying
costs, together with reasonable supporting detail for the nature and amount of
any such Surcharge.

 

8



--------------------------------------------------------------------------------

(A) If within thirty (30) days of such notification provided in
Section 7(b)(iv), Customer does not agree to pay such Surcharge or to reimburse
TLO up front for its costs, TLO may elect to either:

(1) require Customer to pay such Surcharge, up to a fifteen percent
(15%) increase in the applicable service fee; or

(2) terminate the Tank(s) or other facilities from this Agreement upon notice to
Customer.

(B) TLO’s performance obligations under this Agreement shall be suspended or
reduced during the above thirty (30)-day period to the extent that TLO would be
obligated to make such expenditures to continue performance during such period.

(v) Following a resolution with respect to the amount and manner of payment of a
Surcharge pursuant to this Section 7, the Parties shall execute an appropriate
Terminal Service Order memorializing the terms of such resolution.

(vi) In lieu of paying the Surcharge in connection with any required capital
project, Customer may, at its option, elect to pay the full cost of the
substantial and unanticipated expenditures upon completion of a project.

8. TANK MODIFICATION, REPAIR AND CLEANING; REMOVAL OF PRODUCT

(a) Tank Modifications. Each of the Tanks shall be used for its historical
service, provided however, that Customer may request that a Tank be changed for
storage of a different grade or type of Product. In such an instance, TLO shall
agree to a change in such service, if the same can be accomplished in accordance
with reasonable commercial standards, accepted industry and engineering
guidelines, permit requirements and Applicable Law. If any such modifications,
improvements, vapor recovery, cleaning, degassing, or other preparation of the
tanks is performed by TLO at the request of Customer, Customer shall bear all
direct costs attributable thereto, including, without limitation, the cost of
removal, processing, transportation, and disposal of all waste and the cost of
any taxes or mutually agreed charges TLO may be required to pay in regard to
such waste (subject to subparagraph (c) below), which costs shall be set forth
on the applicable Terminal Service Order. TLO may require Customer to pay all
such amounts prior to commencement of any remodeling work on the Tanks, or by
mutual agreement, the Parties may agree upon an increase in the Storage Services
Fee to reimburse TLO for its costs of such modifications, plus a reasonable
return on capital. All of such costs associated with Tank modifications shall be
documented by a Terminal Service Order to be executed by the Parties.

(b) Responsibility for Fees. Should TLO take any of the Tanks out of service for
regulatory requirements, repair, or maintenance, Customer shall be solely
responsible for any alternative storage or Product movements as required and all
third-party fees associated with such movements that are not within a Storage
Facility; provided that TLO shall not be reimbursed for any costs of
transportation through TLO’s facilities that it might be entitled to collect
under any tariff or agreement with Customer. Unless a Tank is removed
specifically at Customer’s request, or as otherwise agreed pursuant to a
Terminal Service Order, Customer shall not be responsible to TLO for any Storage
Services Fees for any Tanks taken out of service during the period that such
Tank is out of service.

(c) Removal of Product. Materials stored in or removed from any Storage Facility
shall at all times remain owned by Customer or any applicable Replacement
Customer, and the owner of the Product shall always remain responsible for, at
the owner’s sole cost, receiving custody of all of its materials to be removed
from such Storage Facility, making appropriate arrangements to receive custody
at such Storage Facility in a manner acceptable to TLO, and disposal of such
material after custody is returned to the owner. Customer shall be responsible
for any fees and costs associated with the disposal of hazardous waste (unless
caused by TLO’s negligence). TLO shall have no obligations regarding disposition
of such materials, other than to return custody to the owner at such Storage
Facility.

 

9



--------------------------------------------------------------------------------

9. NEWLY IMPOSED TAXES AND REGULATIONS

Customer shall promptly reimburse TLO for any newly imposed taxes, levies,
royalties, assessments, licenses, fees, charges, surcharges and sums due of any
nature whatsoever (other than income taxes, gross receipt taxes and similar
taxes) by any federal, state or local government or agency that TLO incurs on
Customer’s behalf for the services provided by TLO under this Agreement or any
applicable Terminal Service Order. If TLO is required to pay any of the
foregoing, Customer shall promptly reimburse TLO in accordance with the payment
terms set forth in this Agreement. Any such newly imposed taxes shall be
specified in an applicable Terminal Service Order.

10. PAYMENTS

TLO shall invoice Customer on a Monthly basis, and Customer shall pay all
amounts due under this Agreement and any Terminal Service Order no later than
ten (10) days after Customer’s receipt of TLO’s invoice. Any past due payments
owed by Customer shall accrue interest, payable on demand, at the lesser of
(i) the rate of interest announced publicly by JPMorgan Chase Bank, in New York,
New York, as JPMorgan Chase Bank’s prime rate (which Parties acknowledge and
agree is announced by such bank and used by the Parties for reference purposes
only and may not represent the lowest or best rate available to any of the
customers of such bank or the Parties), plus four percent (4%), and (ii) the
highest rate of interest (if any) permitted by Applicable Law, from the due date
of the payment through the actual date of payment.

11. SCHEDULING

All scheduling of delivery into and redelivery out of the Tanks shall be decided
by mutual agreement of the Parties. Customer shall identify to TLO prior to the
delivery of any Product to a Storage Facility, the specific Tanks to be used for
receiving and storing such Product.

12. SERVICES; VOLUME LOSSES; MEASUREMENT

(a) Services. The services provided by TLO pursuant to this Agreement or any
applicable Terminal Service Order shall only consist of storage of the Products
at the Tanks.

(b) Measurement and Volume Loss Control Practices.

(i) TLO shall have no obligation to measure volume gains and losses. In the
event third-party Products are stored at the Storage Facility, the Parties shall
mutually determine the measurement and volume loss control practices for the
Storage Facility.

(ii) TLO shall be responsible to Customer only for Product losses and/or
shortages resulting from the negligent or wrongful acts and omissions of TLO;
provided that TLO shall not be responsible to Customer for any Product losses
and/or shortages for which Customer is compensated by its cargo/inventory
insurance carrier, including through the cargo/inventory insurance coverage
required by Section 26. If Customer fails to maintain the cargo/inventory
insurance coverage required by Section 26, then TLO shall also not be
responsible to Customer for any Product losses and/or shortages to the extent
Customer would have been compensated by its insurance carrier had Customer
maintained the cargo/inventory insurance coverage required by Section 26.

 

10



--------------------------------------------------------------------------------

(iii) Customer shall be responsible for all Product losses and/or shortages it
may suffer other than those covered by Section 12(b)(ii).

(c) Pipeline Measurement. All quantities of Products received and delivered by
pipeline at shall be measured and determined based upon the meter readings of
the pipeline operator, as reflected by delivery tickets, or if such meters are
unavailable, by applicable calibration tables. All quantities shall be adjusted
to net gallons at 60° F in accordance with ASTM D-1250 Petroleum Measurement
Tables, or latest revisions thereof. Meters and temperature probes shall be
calibrated according to applicable API standards. Customer shall have the right,
at its sole expense, and in accordance with applicable procedure, to
independently certify such calibration.

(d) Storage Tank Measurement. Storage Tank gauging shall be performed by TLO’s
personnel. Customer may perform joint gauging at its sole expense with TLO’s
personnel at the time of delivery or receipt of Product, to verify the amount
involved. If Customer requests an independent gauger, such gauger must be
acceptable to TLO and such gauging shall be at Customer’s sole expense.

13. CUSTODY TRANSFER AND TITLE

TLO shall be deemed to have custody of the Product after it enters TLO’s fixed
receiving flange and until the Product leaves the fixed delivery flange on the
receiving manifold at the Storage Facility. Customer shall be deemed to receive
custody of the Product when it enters the delivery flange into the applicable
pipeline which delivers Product into the Refinery. Upon re-delivery of any
Product to Customer’s account, Customer shall become solely responsible for any
loss, damage or injury to Person or property or the environment, arising out of
transportation, possession or use of such Product after transfer of custody.
Title to all Customer’s Products received in each Storage Facility shall remain
with Customer at all times. Both Parties acknowledge that this Agreement and any
Terminal Service Order represent a bailment of Products by Customer to TLO and
not a consignment of Products, it being understood that TLO has no authority
hereunder to sell or seek purchasers for the Products of Customer. Customer
hereby warrants that it shall have good title to and the right to deliver, store
and receive Products pursuant to the terms of this Agreement or any applicable
Terminal Service Order. Customer acknowledges that, notwithstanding anything to
the contrary contained in this Agreement or in any Terminal Service Order,
Customer acquires no right, title or interest in or to the Storage Facility),
except the right to receive, deliver and store the Products in the Tanks. TLO
shall retain control of the Storage Facility.

14. OPERATING PROCEDURES; SERVICE INTERRUPTIONS

(a) Operating Procedures for Customer. Customer hereby agrees to strictly abide
by any and all procedures (the “Operating Procedures”) relating to the operation
and use of the Storage Facility (including the Tanks) and the Pipelines that
generally apply to receipt, delivery, storage, and movement of Products at the
Storage Facility. TLO shall provide Customer with a current copy of its
Operating Procedures and shall provide Customer with thirty (30) days’ prior
written notice of any changes to the Operating Procedures, unless a shorter
implementation of such revised Operating Procedures is required by Applicable
Law.

(b) Operating Procedures for TLO. TLO shall carry out the handling of the
Products at the Storage Facility, the Tanks, and the Pipelines in accordance
with the Operating Procedures.

 

11



--------------------------------------------------------------------------------

(c) Service Interruptions. TLO shall use reasonable commercial efforts to
minimize the interruption of service at each Tank and/or any of the associated
Pipeline(s). TLO shall promptly inform Customer’s operational personnel of any
anticipated partial or complete interruption of service at any Tank and/or
associated Pipelines, including relevant information about the nature, extent,
cause and expected duration of the interruption and the actions TLO is taking to
resume full operations, provided that TLO shall not have any liability for any
failure to notify, or delay in notifying, Customer of any such matters except to
the extent Customer has been materially prejudiced or damaged by such failure or
delay.

15. STEAM SERVICES; REMOVAL OF OILY WATER

(a) Steam Services. Customer, at its sole cost and expense, shall provide TLO
steam for the Storage Facility, measuring 1200 psig at 1500 ° F, pursuant to an
applicable Terminal Service Order.

(b) Removal of Oily Water. Customer shall provide services for oily water
removal pursuant to an applicable Terminal Service Order.

16. LIENS

TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to all Products stored or handled
hereunder. TLO further agrees to furnish documents reasonably acceptable to
Customer and its lender(s) (if applicable), and to cooperate with Customer in
assuring and demonstrating that Product titled in Customer’s name shall not be
subject to any lien on the Storage Facility or TLO’s Product stored there.

17. COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS

(a) Compliance With Law. None of the Products covered by this Agreement or any
Terminal Service Order shall be derived from any Product which was produced or
withdrawn from storage in violation of any federal, state or other governmental
law, nor in violation of any rule, regulation or promulgated by any governmental
agency having jurisdiction.

(b) Licenses and Permits. TLO shall maintain all necessary licenses and permits
for the storage of Products at the Storage Facility.

(c) Applicable Law. The Parties are entering into this Agreement and any
Terminal Service Order in reliance upon and shall fully comply with all
Applicable Law which directly or indirectly affects the Products hereunder, or
any receipt, throughput delivery, transportation, handling or storage of
Products hereunder or the ownership, operation or condition of the Storage
Facility. Each Party shall be responsible for compliance with all Applicable
Laws associated with such Party’s respective performance hereunder and the
operation of such Party’s facilities. In the event any action or obligation
imposed upon a Party under this Agreement and any Terminal Service Order shall
at any time be in conflict with any requirement of Applicable Law, then this
Agreement and any Terminal Service Order, shall immediately be modified to
conform the action or obligation so adversely affected to the requirements of
the Applicable Law, and all other provisions of this Agreement and any Terminal
Service Order shall remain effective.

(d) New Or Changed Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or any Terminal Service Order and which has a material adverse
economic impact upon a Party, then either Party, acting in good faith, shall
have the option to request renegotiation of the relevant provisions of this
Agreement or any Terminal Service

 

12



--------------------------------------------------------------------------------

Order with respect to future performance. The Parties shall then meet and
negotiate in good faith amendments to this Agreement or to an applicable
Terminal Service Order that will conform to the new Applicable Law while
preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.

18. LIMITATION ON LIABILITY; WARRANTIES

(a) No Special Damages. IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY LOST PROFITS OR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, NO MATTER HOW CHARACTERIZED, RELATING TO THIS AGREEMENT AND ARISING
FROM ANY CAUSE WHATSOEVER, EXCEPT WITH RESPECT TO INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES ACTUALLY AWARDED TO A THIRD PARTY OR ASSESSED
BY A GOVERNMENTAL AUTHORITY AND FOR WHICH A PARTY IS PROPERLY ENTITLED TO
INDEMNIFICATION FROM THE OTHER PARTY PURSUANT TO THE EXPRESS PROVISIONS OF THIS
AGREEMENT.

(b) Claims and Liability for Lost Product. TLO shall not be liable to Customer
for lost or damaged Product unless Customer notifies TLO in writing within
ninety (90) days of the report of any incident or the date Customer learns of
any such loss or damage to the Product. TLO’s maximum liability to Customer for
any lost or damaged Product shall be limited to (i) the lesser of (1) the
replacement value of the Product at the time of the incident based upon the
price as posted by Platts or similar publication for similar Product in the same
locality, and if no other similar Product is in the locality, then in the state,
or (2) the actual cost paid for the Product by Customer (copies of Customer’s
invoices of cost paid must be provided), less (ii) the salvage value, if any, of
the damaged Product.

(c) No Guarantees or Warranties. Except as expressly provided in the Agreement,
neither Customer nor TLO makes any guarantees or warranties of any kind,
expressed or implied. TLO specifically disclaims all implied warranties of any
kind or nature, including any implied warranty of merchantability and/or any
implied warranty of fitness for a particular purpose.

19. INDEMNIFICATION

(a) TLO Indemnities. Notwithstanding anything else contained in this Agreement
or any Terminal Service Order, TLO shall release, defend, protect, indemnify,
and hold harmless Customer, its carriers, and each of its and their respective
affiliates, officers, directors, employees, agents, contractors, successors, and
assigns (excluding any member of the Partnership Group) (collectively the
“Customer Group”), from and against any and all demands, claims (including
third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to
(i) personal or bodily injury to, or death of the employees of Customer, TLO or
the General Partner, and, as applicable, their carriers, customers,
representatives, and agents, (ii) loss of or damage to any property, products,
material, and/or equipment belonging to Customer, TLO and, as applicable, their
carriers, customers, representatives, and agents, and each of their respective
affiliates, contractors, and subcontractors (except for those volume losses of
Products provided for herein), (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses of Products provided for herein), and/or personal or bodily injury
to, or death of any other Person or Persons; and with respect to clauses
(i) through (iii) above, which is caused by or resulting in whole or in part
from the negligent or wrongful acts or omissions of TLO or the General Partner
in connection with the ownership or operation of the Pipelines or the Storage
Facility and the services provided hereunder, and, as applicable, their
carriers, customers

 

13



--------------------------------------------------------------------------------

(other than Customer), representatives, and agents, or those of their respective
employees with respect to such matters, and (iv) any losses incurred by Customer
due to violations of this Agreement or any Terminal Service Order by TLO, or, as
applicable, its customers (other than Customer), representatives, and agents;
PROVIDED THAT TLO SHALL NOT BE OBLIGATED TO RELEASE, INDEMNIFY OR HOLD HARMLESS
CUSTOMER OR ANY MEMBER OF THE CUSTOMER GROUP FROM AND AGAINST ANY CLAIMS TO THE
EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY OR THE
NEGLIGENT ACTS, ERRORS, OMISSIONS OR WILLFUL MISCONDUCT OF CUSTOMER OR ANY
MEMBER OF THE CUSTOMER GROUP.

(b) Customer Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, Customer shall release, defend,
protect, indemnify, and hold harmless TLO, General Partner, the Partnership,
their subsidiaries and their respective officers, directors, members, managers,
employees, agents, contractors, successors, and assigns (collectively the
“Partnership Group”) from and against any and all demands, claims (including
third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to
(i) personal or bodily injury to, or death of the employees of TLO, the General
Partner, Customer, and, as applicable, their carriers, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to TLO, Customer, and, as applicable, their
carriers, customers, representatives, and agents, and each of their respective
affiliates, contractors, and subcontractors (except for those volume losses of
Products provided for herein); (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses of Products provided for herein), and/or personal or bodily injury
to, or death of any other Person or Persons; and with respect to clauses
(i) through (iii) above, which is caused by or resulting in whole or in part
from the negligent or wrongful acts or omissions of Customer, in connection with
Customer’s use of the Pipelines or the Storage Facility and the services
provided hereunder and Customer’s Products stored hereunder, and, as applicable,
its carriers, customers, representatives, and agents, or those of their
respective employees with respect to such matters; and (iv) any losses incurred
by TLO due to violations of this Agreement or any Terminal Service Order by
Customer, or, as applicable, its carriers, customers, representatives, and
agents; PROVIDED THAT CUSTOMER SHALL NOT BE OBLIGATED TO RELEASE, INDEMNIFY OR
HOLD HARMLESS TLO OR ANY MEMBER OF THE PARTNERSHIP GROUP FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY
OR THE NEGLIGENT ACTS, ERRORS, OMISSIONS OR WILLFUL MISCONDUCT OF TLO OR ANY
MEMBER OF THE PARTNERSHIP GROUP.

(c) Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a claim
is reported or discovered, whichever is earlier.

(d) No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 19 are independent of any insurance
requirements as set out in Section 26, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

(e) Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
claims that could be made with respect to the activities contemplated by this
Agreement.

 

14



--------------------------------------------------------------------------------

(f) Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS
CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND
OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.

(g) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

20. TERMINATION

(a) Termination for Default. A Party shall be in default under this Agreement or
any Terminal Service Order if:

(i) the Party breaches any provision of this Agreement or a Terminal Service
Order, which breach has a material adverse effect on the other Party (with such
material adverse effect being determined based on this Agreement and all
Terminal Service Orders considered as a whole), and such breach is not excused
by Force Majeure or cured within fifteen (15) Business Days after notice thereof
(which notice shall describe such breach in reasonable detail) is received by
such Party (unless such failure is not commercially reasonably capable of being
cured in such fifteen (15) Business Day period in which case such Party shall
have commenced remedial action to cure such breach and shall continue to
diligently and timely pursue the completion of such remedial action after such
notice); or

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

If either Party is in default as described above, then (i) if Customer is in
default, TLO may or (ii) if TLO is in default, Customer may: (A) terminate this
Agreement and all applicable Terminal Service Orders upon notice to the
defaulting Party; (B) withhold any payments due to the defaulting Party under
this Agreement and the Terminal Service Orders; and/or (C) pursue any other
remedy at law or in equity.

(b) Obligation to Cure. If a Party breaches any provision of this Agreement or a
Terminal Service Order, which breach does not have a material adverse effect on
the other Party, the breaching Party shall still have the obligation to cure
such breach.

 

15



--------------------------------------------------------------------------------

(c) Obligations at Termination. Unless otherwise mutually agreed by the Parties,
within thirty (30) days of the termination or expiration of this Agreement,
(i) Customer shall promptly remove all of its removable Products from the
Storage Facility and (ii) TLO shall remove the remaining Tank Heels and tank
bottoms and deliver them to Customer or Customer’s designee. In the event all of
the Product is not removed within such thirty (30) day period, Customer shall be
assessed a holdover storage fee, calculated on the same basis as the Storage
Services Fee, to all Products held in storage more than thirty (30) days beyond
the termination or expiration of this Agreement until such time Customer’s
entire Product is removed from the Tanks and the Storage Facility; provided,
however, that Customer shall not be assessed any storage fees associated with
the removal of Product to the extent that Customer’s ability to remove such
Product is delayed or hindered by TLO, its agents, or contractors for any
reason.

21. RIGHT TO ENTER INTO A NEW STORAGE AGREEMENT

(a) Right to Enter New Agreement. Upon termination of this Agreement for reasons
other than (x) a default by Customer and (y) any other termination of this
Agreement initiated by TLO pursuant to Section 20, Customer shall have the right
to require TLO to enter into a new storage services agreement (with ancillary
Terminal Service Orders, as appropriate) with Customer that (i) is consistent
with the terms set forth in this Agreement and Terminal Service Orders in effect
at the time of such termination, (ii) relates to the Storage Facility and the
Tanks, and (iii) has commercial terms that are, in the aggregate, equal to or
more favorable to TLO than fair market value terms as would be agreed by
similarly-situated parties negotiating at arm’s length; provided, however, that
the term of any such new storage services agreement shall not extend beyond
July 1, 2034.

(b) New Agreement; Right of First Refusal. In the event that TLO proposes to
enter into a storage services agreement with a third party within two (2) years
after the termination of this Agreement for reasons other than (x) by default by
Customer and (y) any other termination of this Agreement initiated by Customer
pursuant to Section 20, TLO shall give Customer ninety (90) days’ prior written
notice of any proposed new storage services agreement with a third party,
including (i) details of all of the material terms and conditions thereof and
(ii) a thirty (30)-day period (beginning upon Customer’s receipt of such written
notice) (the “First Offer Period”) in which Customer may make a good faith offer
to enter into a new storage services agreement with TLO (the “Right of First
Refusal”). If Customer makes an offer on terms no less favorable to TLO than the
third-party offer with respect to such storage services agreement during the
First Offer Period, then TLO shall be obligated to enter into a storage services
agreement with Customer on the terms set forth in Customer’s offer to TLO. If
Customer does not exercise its Right of First Refusal in the manner set forth
above, TLO may, for the next ninety (90) days, proceed with the negotiation of
the third-party storage services agreement. If no third party agreement is
consummated during such ninety-day period, the terms and conditions of this
Section 21(b) shall again become effective.

22. FORCE MAJEURE

(a) Force Majeure Notice. As soon as possible upon the occurrence of a Force
Majeure, TLO shall provide Customer with written notice of the occurrence of
such Force Majeure (a “Force Majeure Notice”). TLO shall identify in such Force
Majeure Notice the approximate length of time that TLO reasonably believes in
good faith such Force Majeure shall continue (the “Force Majeure Period”). For
the duration of the Force Majeure Period, the Storage Services Fee shall be
reduced by an amount equal to the Shell Capacity for each affected Tank,
provided that if Customer is able to continue to store Product in a Tank during
the Force Majeure Period, but at a reduced Operating Capacity, the Storage
Services Fee shall be reduced in proportion to the amount the effective
Operating Capacity is reduced. If TLO advises in any Force Majeure Notice that
it reasonably believes in good faith that the Force Majeure Period shall
continue for more than twelve (12) consecutive Months, then, subject to
Section 6 above, at

 

16



--------------------------------------------------------------------------------

any time after TLO delivers such Force Majeure Notice, either Party may
terminate that portion of this Agreement or any Terminal Service Order solely
with respect to the affected Tank(s) at the Storage Facility, but only upon
delivery to the other Party of a notice (a “Termination Notice”) at least twelve
(12) Months prior to the expiration of the Force Majeure Period; provided,
however; that such Termination Notice shall be deemed cancelled and of no effect
if the Force Majeure Period ends prior to the expiration of such twelve-Month
period. For the avoidance of doubt, neither Party may exercise its right under
this Section 22(a) to terminate this Agreement or any Terminal Service Order as
a result of a Force Majeure with respect to any machinery, storage, tanks, lines
of pipe or other equipment that has been unaffected by, or has been restored to
working order since, the applicable Force Majeure, including pursuant to a
Restoration under Section 6.

(b) Termination Notice. Notwithstanding the foregoing, if Customer delivers a
Termination Notice to TLO (the “Customer Termination Notice”) and, within thirty
(30) days after receiving such Customer Termination Notice, TLO notifies
Customer that TLO reasonably believes in good faith that it shall be capable of
fully performing its obligations under this Agreement or any Terminal Service
Order within a reasonable period of time and Customer mutually agrees, which
agreement shall not be unreasonably withheld, then the Customer Termination
Notice shall be deemed revoked and the applicable portion of this Agreement or
any Terminal Service Order shall continue in full force and effect as if such
Customer Termination Notice had never been given.

23. SUSPENSION OF REFINERY OPERATIONS

This Agreement shall continue in full force and effect regardless of whether
Customer decides to permanently or temporarily suspend refining operations at
the Refinery. Customer is not permitted to suspend or reduce its obligations
under this Agreement or any Terminal Service Order in connection with a shutdown
of the Refinery for scheduled turnarounds or other regular servicing or
maintenance. If refining operations at the Refinery are suspended for any reason
(including Refinery turnarounds and other scheduled maintenance), then Customer
shall remain liable for Storage Services Fees under this Agreement or any
Terminal Service Order for the duration of the suspension. Customer shall
provide at least thirty (30) days’ prior written notice of any suspension of
operations at the Refinery due to a planned turnaround or scheduled maintenance.

24. ASSIGNMENT; SUBCONTRACT; PARTNERSHIP CHANGE OF CONTROL

(a) Assignment to TLO. On the Commencement Date, the General Partner shall
assign all of its rights and obligations under this Agreement to the
Partnership. The Partnership shall immediately assign its rights and obligations
hereunder to TLO. Upon such assignment to TLO, TLO shall have all of the
respective rights and obligations set forth herein during the Term of this
Agreement.

(b) Customer Assignment to Third Party. Customer shall not assign any of its
rights or obligations under this Agreement without TLO’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that Customer may assign this Agreement without TLO’s consent
in connection with a sale by Customer of the Refinery so long as the transferee:
(i) agrees to assume all of Customer’s obligations under this Agreement and
(ii) is financially and operationally capable of fulfilling the terms of this
Agreement, which determination shall be made by Customer in its reasonable
judgment.

(c) Subcontract. Should Customer desire to subcontract to a third party
(“Replacement Customer”) any dedicated storage subject to a Terminal Service
Order, Customer must notify TLO in writing prior to the proposed start of the
subcontract. TLO has the right to approve any Replacement Customer, which
approval shall not be unreasonably withheld, conditioned or delayed. Unless
otherwise

 

17



--------------------------------------------------------------------------------

agreed in writing between Customer and TLO, and between Replacement Customer and
TLO, Customer will continue to be liable for all terms and conditions of this
Agreement related to any subcontracted Tank, including, but not limited to,
remittance of any fees set forth in a Terminal Service Order applicable to the
subcontracted Tank. Customer shall be responsible for collection of any fees due
to Customer from the Replacement Customer. Customer and TLO may mutually agree
that operational notices concerning scheduling and similar matters can be
directly provided between TLO and any Replacement Customer.

(d) TLO Assignment. TLO shall not assign any of its rights or obligations under
this Agreement without Customer’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed; provided, however, that
(i) TLO may assign this Agreement without Customer’s consent in connection with
a sale by TLO of the Storage Facility so long as the transferee: (A) agrees to
assume all of TLO’s obligations under this Agreement; (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TLO in its reasonable judgment; and (C) is not a
competitor of Customer; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.

(e) Notification of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

(f) Partnership Change of Control. Customer’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control, provided, however,
that in the case of any Partnership Change of Control, Customer shall have the
option to extend the Term of this Agreement as provided in Section 3. TLO shall
provide Customer with notice of any Partnership Change of Control at least sixty
(60) days prior to the effective date thereof.

25. ACCOUNTING PROVISIONS AND DOCUMENTATION; AUDIT

(a) Storage Services Fee Documentation. Within ten (10) Business Days following
the end of each Month, TLO shall furnish Customer with a statement showing, by
Tank, a calculation of all of Customer’s Monthly Storage Services Fees. TLO
shall furnish all appropriate documentation to support the calculation of all
fees, and, to the extent reasonably available, to document movement of Products
through the Storage Facility.

(b) Access. Each Party and its duly authorized agents and/or representatives
shall have reasonable access to the accounting records and other documents
maintained by the other Party which relate to this Agreement, and shall have the
right to audit such records at any reasonable time or times during the Term and
for a period of up to three (3) years after termination of this Agreement.
Claims as to shortage in quantity or defects in quality shall be made by written
notice within ninety (90) days after the delivery in question or shall be deemed
to have been waived.

26. INSURANCE

(a) Coverage. At all times during the Term and for a period of two (2) years
after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, Customer shall maintain at its expense the
below listed insurance in the amounts specified below, or self-insurance in such
amounts as may be agreed pursuant to a Terminal Service Order. Such insurance
shall provide coverage to TLO and such policies, other than Worker’s
Compensation Insurance, shall include TLO as an Additional Insured. Each policy
shall provide that it is primary to and not contributory with any other
insurance, including any self-insured retention, maintained by TLO (which shall
be excess) and each

 

18



--------------------------------------------------------------------------------

policy shall provide the full coverage required by this Agreement and any
Terminal Service Order. All such insurance shall be written with carriers and
underwriters acceptable to TLO, and eligible to do business in the state where
the Storage Facility is located and having and maintaining an A.M. Best
financial strength rating of no less than “A-” and financial size rating no less
than “VII”; provided that Customer may procure worker’s compensation insurance
from the state where the Storage Facility is located. All limits listed below
are required MINIMUM LIMITS:

(i) Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where the Storage Facility is located, in
limits not less than statutory requirements;

(ii) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii) Commercial General Liability Insurance, with minimum limits of $1,000,000
combined single limit per occurrence for bodily injury and property damage
liability, or such higher limits as may be required by TLO or by Applicable Law
from time to time. This policy shall include Broad Form Contractual Liability
insurance coverage which shall specifically apply to the obligations assumed in
this Agreement and any Terminal Service Order by Customer;

(iv) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Customer or by Applicable Law from time to time. Limits of
liability for this insurance must be not less than $1,000,000 per occurrence;

(v) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;

(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

(vii) Cargo/Inventory Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
all Products owned by Customer located at the Storage Facility.

(b) Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against TLO, and shall contain where applicable, a
severability of interest clause and a standard cross liability clause.

(c) Insurance Certificates. Upon execution of this Agreement and prior to the
operation of any equipment by Customer, Customer will furnish to TLO, and at
least annually thereafter (or at any other times upon request by TLO) during the
Term (and for any coverage maintained on a “claims-made” basis, for two
(2) years after the termination of this Agreement or any applicable Terminal
Service Order), insurance certificates and/or certified copies of the original
policies to evidence the insurance required herein. Such certificates shall be
in the form of the “Accord” Certificate of Insurance, and reflect that they are
for the benefit of TLO and shall provide that there will be no material change
in or cancellation of the policies unless TLO is given at least thirty (30) days
prior written notice. Certificates providing evidence of renewal of coverage
shall be furnished to TLO prior to policy expiration.

 

19



--------------------------------------------------------------------------------

(d) Self-Insurance. Customer shall be solely responsible for any deductibles or
self-insured retention.

27. NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
hand delivery, when delivered; (ii) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (iii) if mailed by an internationally recognized overnight express
mail service such as Federal Express, UPS, or DHL Worldwide, one (1) Business
Day after deposit therewith prepaid; or (iv) by e-mail one (1) Business Day
after delivery with receipt confirmed. All notices will be addressed to the
Parties at the respective addresses as follows:

If to Customer, to:

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles A. Cavallo III, Managing Attorney - Commercial

phone: (210) 626-4045

email: Charles.A.Cavallo@tsocorp.com

For all other notices and communications:

Attention: Dennis C. Bak

phone: 310-847-3846

email: Dennis.C.Bak@tsocorp.com

If to TLO, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles S. Parrish, General Counsel

phone: (210) 626-4280

email: Charles.S.Parrish@tsocorp.com

For all other notices and communications:

Attention: Rick D. Weyen, Vice President, Logistics

phone: (210) 626-4379

email: Rick.D.Weyen@tsocorp.com

or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.

 

20



--------------------------------------------------------------------------------

28. CONFIDENTIAL INFORMATION

(a) Obligations. Each Party shall use reasonable efforts to retain the other
Parties’ Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 28. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:

(i) is available, or become available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of Customer or any of its affiliates as a result
of their ownership or operation of the Storage Facility prior to the
Commencement Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 28, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

(b) Required Disclosure. Notwithstanding Section 28(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange of the disclosing
Party’s Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.

(c) Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party or destroyed with destruction certified by the
receiving Party upon termination of this Agreement, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 28, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.

 

21



--------------------------------------------------------------------------------

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement or any Terminal Service Order (the “Receiving Party Personnel”). The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof. Any third party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.

(e) Survival. The obligation of confidentiality under this Section 28 shall
survive the termination of this Agreement for a period of two (2) years.

29. MISCELLANEOUS

(a) Modification; Waiver. This Agreement or any Terminal Service Order may be
amended or modified only by a written instrument executed by the Parties. Any of
the terms and conditions of this Agreement or any Terminal Service Order may be
waived in writing at any time by the Party entitled to the benefits thereof. No
waiver of any of the terms and conditions of this Agreement or any Terminal
Service Order, or any breach thereof, will be effective unless in writing signed
by a duly authorized individual on behalf of the Party against which the waiver
is sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement or any Terminal Service Order will be deemed or will constitute a
waiver of any other term or condition or of any later breach (whether or not
similar), nor will such waiver constitute a continuing waiver unless otherwise
expressly provided.

(b) Integration. This Agreement, together with the Schedules and Terminal
Service Orders and the other agreements executed on the date hereof in
connection with the transactions contemplated by the Contribution Agreement,
constitutes the entire agreement among the Parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
Parties in connection therewith. In the event of a conflict of provisions of
this Agreement and the Third Amended and Restated Omnibus Agreement, the
provisions of the Third Amended and Restated Omnibus Agreement shall prevail
with respect to issues related to the contribution of the assets described
therein, but not with respect to the ordinary operations of such assets as set
forth in this Agreement.

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement against one of the Parties as the drafting Party.

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or.”

 

22



--------------------------------------------------------------------------------

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

(d) Governing Law; Jurisdiction. This Agreement and any Terminal Service Order
shall be governed by the laws of the State of Texas without giving effect to its
conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of Texas, San
Antonio Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Terminal Service Order brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.

(e) Counterparts. This Agreement and any Terminal Service Order may be executed
in one or more counterparts (including by facsimile or portable document format
(pdf)) for the convenience of the Parties hereto, each of which counterparts
will be deemed an original, but all of which counterparts together will
constitute one and the same agreement.

(f) Severability. Whenever possible, each provision of this Agreement and any
Terminal Service Order will be interpreted in such manner as to be valid and
effective under applicable law, but if any provision of this Agreement or any
Terminal Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

(g) No Third Party Beneficiaries. Except as specifically provided herein,
including as set forth in Section 19, it is expressly understood that the
provisions of this Agreement and any Terminal Service Order do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.

(h) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

(i) Schedules and Terminal Service Orders(s). Each of the Schedules and Terminal
Service Order(s) attached hereto and referred to herein is hereby incorporated
in and made a part of this Agreement as if set forth in full herein.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

TESORO LOGISTICS OPERATIONS LLC     TESORO REFINING & MARKETING COMPANY LLC By:
 

/s/ Phillip M. Anderson

    By:  

/s/ G. Scott Spendlove

  Phillip M. Anderson       G. Scott Spendlove   President       Senior Vice
President and Chief Financial Officer

Solely with respect to Section 24(a):

TESORO LOGISTICS GP, LLC

   

Solely with respect to Section 24(a):

TESORO LOGISTICS LP

By:  

/s/ Phillip M. Anderson

        Phillip M. Anderson     By:   Tesoro Logistics GP, LLC, its   President
      general partner       By:  

/s/ Phillip M. Anderson

        Phillip M. Anderson         President

Signature Page to Storage Services Agreement – Anacortes



--------------------------------------------------------------------------------

SCHEDULE A

TANKS

 

TANK NUMBER

   SHELL CAPACITY (in Barrels)  

135

     170,000   

136

     177,000   

165

     597,000   

166

     598,000   

Schedule A

Storage Services Agreement – Anacortes



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF TERMINAL SERVICE ORDER

(ANACORTES [     ]-             , 20        )

This Terminal Service Order is entered as of             , 20        , by and
between Tesoro Refining & Marketing Company LLC, a Delaware limited liability
company and Tesoro Logistics Operations LLC, a Delaware limited liability
company, pursuant to and in accordance with the terms of the Storage Services
Agreement – Anacortes dated as of July 1, 2014, by and among such parties and
Tesoro Logistics GP, LLC, a Delaware limited liability company, and Tesoro
Logistics LP, a Delaware limited partnership (the “Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

Pursuant to Section 5 of the Agreement, the parties hereto agree to the
following provisions:

(i) the Operating Capacity and Shell Capacity of each Tank;

(ii) the Storage Services Fee pursuant to Section 4;

(iii) any reimbursement pursuant to Section 7(a);

(iv) any Surcharge pursuant to Section 7(b);

(v) any modification, cleaning, or conversion of a Tank as requested by Customer
pursuant to Section 8(a);

(vi) any agreements with respect to the Storage Service Fee during periods of
repair or maintenance pursuant to Section 8(b);

(vii) any reimbursement related to newly imposed taxes and regulations pursuant
to Section 9;

(viii) steam services pursuant to Section 15(a);

(ix) oily water removal pursuant to Section 15(b); and

(x) any other services that may be agreed upon by the Parties.

Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.

Exhibit 1

Storage Services Agreement – Anacortes



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.

 

TESORO REFINING & MARKETING COMPANY LLC By:     Name:   Title:  

 

TESORO LOGISTICS OPERATIONS LLC By:     Name:   Title:  

Exhibit 1

Storage Services Agreement – Anacortes